internal_revenue_service number info release date uil date cc dom p si cor-116452-00 this responds to correspondence submitted on your behalf by requesting late s_corporation relief under sec_1362 of the internal_revenue_code seeking an election effective date of date in revproc_97_48 copy attached the internal_revenue_service provides special procedures that permit taxpayers in certain situations to obtain automatic late s_corporation relief instead of applying for a private_letter_ruling the facts presented in your situation appear to be covered by section dollar_figure of revproc_97_48 to receive relief under the provisions of this revenue_procedure normally one must follow the procedural requirements described in sec_4 however we have intervened on your behalf and asked the service_center to update your records to reflect the effective date requested if you fail to receive a confirmation letter from the service_center within the next days you may call our office please keep this letter with your tax records and provide a copy of it to your authorized representative named above we hope that this information proves helpful s dianna k miosi sincerely yours dianna k miosi chief branch office of the assistant chief_counsel passthroughs and special industries attachment revproc_97_48
